Citation Nr: 1618933	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  14-15 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating greater than 40 percent for a traumatic brain injury (TBI).

2.  Entitlement to service connection for left ear hearing loss.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include antisocial personality disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and antisocial personality disorder.

5.  Entitlement to an initial rating greater than 10 percent for specific phobia.

6.  Entitlement to a compensable initial rating for right ear hearing loss.

7.  Entitlement to an initial rating greater than 10 percent for residuals of a right clavicle fracture.

8.  Entitlement to an effective date prior to April 15, 2009 for the grant of service connection for specific phobia.

9.  Entitlement to an effective date prior to April 15, 2009 for the grant of service connection for right ear hearing loss.

10.  Entitlement to an effective date prior to April 15, 2009 for the grant of an increased rating of 10 percent for residuals of a right clavicle fracture.

11.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance or housebound status.

12.  Entitlement to a total disability evaluation for compensation based upon individual unemployability (TDIU).

13.  Entitlement to service connection for degenerative disc disease of the cervical spine.

14.  Entitlement to service connection for neurogenic bowel dysfunction.

15.  Entitlement to service connection for autoimmune dysreflexia.

16.  Entitlement to service connection for peripheral vestibular disorder.

17.  Entitlement to service connection for neurogenic bladder disorder.

18.  Entitlement to a temporary total disability evaluation based upon hospitalization in excess of 21 days.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from June 1979 to October 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010, March 2013, October 2013, and July 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia; Reno, Nevada; and Winston-Salem, North Carolina.  Jurisdiction of the Veteran's claims file rests with the RO in Winston-Salem.  

The Veteran requested a hearing before the Board in her June 2013 substantive appeal; she withdrew her hearing request in January 2016.  Therefore, the Board will proceed with the adjudication of the Veteran's appeal.  See 38 C.F.R. § 20.704(e) (2015).

As discussed below, the Board has reopened the Veteran's claim of entitlement to service connection for an acquired psychiatric disability, to include antisocial personality disorder.  That claim, along with the claim for entitlement to service connection for PTSD and depression, are addressed in the Remand section of this decision as one issue: entitlement to service connection for an acquired psychiatric disability, which includes all diagnosed psychiatric disorders shown in the record.  This is because a claim for service connection encompasses all symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The claim for an increased rating for specific phobia is separate from the claim for entitlement to service connection for an acquired psychiatric disorder because service connection for specific phobia was granted based upon the very specific symptoms of anxiety and panic associated only with driving or riding in vehicles.  

The issues of entitlement to an increased rating for residuals of a TBI; entitlement to service connection for an acquired psychiatric disorder; entitlement to a compensable initial rating for right ear hearing loss; entitlement to SMC; entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for neurogenic bowel dysfunction; entitlement to service connection for autoimmune dysreflexia; entitlement to service connection for peripheral vestibular disorder; entitlement to service connection for neurogenic bladder disorder; and entitlement to a temporary total disability evaluation based upon hospitalization in excess of 21 days are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1988 rating decision denied entitlement to service connection for a nervous condition claimed as severe antisocial personality disorder.  Notice of the July 1988 rating decision was provided to the Veteran in August 1988, and she did not appeal that decision or submit new and material evidence within the one-year appeal period.

2.  Evidence received since the July 1988 rating decision with respect to the claim to reopen the issue of entitlement to service connection for an antisocial personality disorder is new and material, and raises a reasonable possibility of substantiating the claim.

3.  The probative evidence of record does not establish that the Veteran has left ear hearing loss for VA purposes at any time during the appeal period.

4.  Since the initial grant of service connection, the Veteran's specific phobia has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment due to mild or transient symptoms.

5.  Since the initial grant of service connection, the Veteran's right clavicle disorder has been manifested by range of motion with flexion to 160 degrees, but pain starting at 90 degrees, and abduction to 90 degrees with pain.

6.  On April 15, 2009, the Veteran filed an informal claim seeking service connection for right ear hearing loss, residuals of a right clavicle fracture, and specific phobia.

7.  The date that entitlement arose for specific phobia is January 16, 2013.

8.  The probative evidence of record demonstrates that the Veteran's service-connected disabilities preclude her from securing or following a substantially gainful occupation consistent with her education and occupational experience.


CONCLUSIONS OF LAW

1.  The July 1988 rating decision is final with respect to the issue of entitlement to service connection for antisocial personality disorder.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, claimed as antisocial personality disorder, is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

4.  The criteria for an initial rating greater than 10 percent for service-connected specific phobia have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9403 (2015).

5.  The criteria for an initial rating of 20 percent, but no greater, for residuals of a right clavicle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5201-5019 (2015).

6.  The criteria for entitlement to an effective date earlier than April 15, 2009 for the award of service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

7.  The criteria for entitlement to an effective date earlier than April 15, 2009 for the award of service connection for residuals of a right clavicle fracture have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

8.  The criteria for entitlement to an effective date earlier than April 15, 2009 for the award of service connection for specific phobia have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

9.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for antisocial personality disorder or entitlement to a TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  This is so because the Board is taking action favorable to the Veteran by reopening the claim for entitlement to service connection for antisocial personality disorder and granting a TDIU.  As such, this decision on those matters poses no risk of prejudice to the Veteran.  See Bernard v Brown, 4 Vet. App. 384 (1993).

With respect to the Veteran's claim for entitlement to service connection for left ear hearing loss, VA has met all statutory and regulatory notice provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, letters dated in May 2009 and October 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
With respect to the issues of entitlement to an initial rating greater than 10 percent for specific phobia; entitlement to an initial rating greater than 10 percent for residuals of a right clavicle fracture; entitlement to an effective date earlier than April 15, 2009 for the grant of service connection for specific phobia; entitlement to an effective date earlier than April 15, 2009 for the grant of service connection for right ear hearing loss; and entitlement to an effective date earlier than April 15, 2009 for the grant of an increased rating of 10 percent for residuals of a right clavicle fracture, these matters stem from a notice of disagreement to the rating decision which granted service connection and assigned the ratings and effective dates assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met as the Veteran was provided a copy of the rating decisions and statement of the case.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Additionally, VA satisfied the duty to assist the Veteran by providing an audiological examination in January 2013.  For the purposes of determining entitlement to service connection for left ear hearing loss, the Board finds the January 2013 VA examination to be adequate, as it provides the results of an audiological examination sufficient to determine the existence of a left ear hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  The Veteran was afforded VA examinations with regard to her specific phobia and residuals of a right clavicle fracture in January 2010 and January 2013.  38 C.F.R. § 3.159(c)(4).  The Board believes that the examinations provided were adequate in this case, as they provide subjective and objective findings sufficient to rate the severity of the Veteran's specific phobia and residuals of a right clavicle fracture under their respective diagnostic code rating criteria.  Accordingly, for the foregoing reasons, the Board finds the VA examinations to be adequate to support an appellate decision.

There is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I.  New and Material Evidence Claim

Service connection for a nervous condition claimed as severe antisocial personality disorder was denied by the RO in a July 1988 rating decision.  The RO notified the Veteran of the decision in August 1988.  The Veteran did not appeal the July 1988 rating decision, and no evidence which may constitute new and material evidence was received within the one-year appeal period.  Thus, that decision is final and new and material evidence must be received to reopen that claim.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

The Veteran contends that she has submitted new and material evidence sufficient to reopen the claim of entitlement to service connection for antisocial personality disorder.

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The July 1988 rating decision denied entitlement to service connection based on the finding that the evidence did not demonstrate a diagnosis for which service connection may be granted.  Specifically, the RO noted the diagnosis of antisocial personality disorder and concluded that service connection was not warranted as antisocial personality disorder is a constitutional developmental abnormality and not a ratable disability under the pertinent laws and regulations.  Thus, the evidence did not show a diagnosis of a psychiatric disability for which service connection could be granted.

In this instance, the RO has found that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for antisocial personality disorder.  The Board does not have jurisdiction to consider a claim which has previously been adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

Since the July 1988 rating decision, evidence added to the claims file includes VA treatment records, private medical treatment records, SSA disability records, VA examinations, and lay statements by the Veteran, E.B., D.M., and L.B.  In particular, review of the medical evidence received shows diagnoses of numerous additional psychiatric disorders.  Of note, the medical records received since the July 1988 rating decision reveal diagnoses of anxiety disorder, major depressive disorder, personality disorder, panic disorder, and posttraumatic stress disorder (PTSD).  The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons, 23 Vet. App. at 4.  Thus, the additional evidence is new, as it was not previously of record at the time of the prior final denial, and it is material, as it addresses an element necessary to substantiate a claim for service connection, namely demonstration of a current psychiatric disability.  As new and material evidence has been received, the claim for service connection for a psychiatric disability is reopened.

II.  Service Connection Claim

The Veteran contends that service connection is warranted for left ear hearing loss.  She alleges that she was exposed to acoustic trauma during military service.  In the alternative, she contends that her hearing loss was caused by an in-service traumatic brain injury.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in or aggravated by service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

After thorough consideration of the evidence of record, the Board concludes that service connection for left ear hearing loss is not warranted, as the evidence of record does not establish that the Veteran has a left ear hearing loss disability for VA purposes.

In support of her claim, the Veteran submitted a private audiogram, dated in June 2008.  This private uninterpreted audiogram revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
10
-
15

Word recognition was reported as 100 percent in the left ear.

In January 2013, the Veteran underwent a VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
5
15

Speech audiometry revealed speech recognition ability of 100 percent in the left ear.

The audiometric results of the June 2008 private audiogram and the January 2013 VA examination do not show that the Veteran has a left ear auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz), that she has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that she has a speech recognition score using the Maryland CNC Test of less than 94 percent.  Thus, the evidence does not demonstrate a left ear hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385. 

The Veteran has not challenged the accuracy of the VA examination, nor has she submitted additional evidence in support of her claim showing that her left ear hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to her through her senses, including diminished hearing capacity, she is not competent to assess that such hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that she currently has a hearing loss disability for VA purposes. 

The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a left ear hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for left ear hearing loss is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating Claims

The Veteran contends that increased ratings are warranted for her service-connected specific phobia and residuals of a right clavicle fracture.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

	a.  Specific Phobia

The Veteran contends that an increased rating is warranted for her service-connected specific phobia.  The Veteran's specific phobia is evaluated as 10 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9403 for specific phobia, which directs that the General Rating Formula for Mental Disorders be applied.

Under the General Rating Formula for Mental Disorders (General Rating Formula), a 10 percent rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, General Rating Formula.  A 30 percent evaluation is for application when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.  

A 50 percent rating is warranted where disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent rating is for application when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficult in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  A maximum 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

The Board notes that the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM)-V no longer utilizes GAF scores. DSM-V is applicable for cases certified to the Board on or after August 4, 2014.  This case was certified to the Board in June 2015.  Consequently, DSM-V (and not DSM-IV) is applicable.  However, insofar as the VA examiners evaluated the Veteran under DSM-IV, applicable at the time of the examinations, the Board notes their findings.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan, 16 Vet. App. 436.

VA treatment records from 2008 through 2009 reveal diagnoses of and treatment for anxiety disorder, panic disorder, PTSD, and depressive symptoms.  GAF scores from 45 to 65 were assessed.  An August 2008 private psychiatric record notes that the Veteran reported avoiding bridges and experiencing panic-like symptoms such as shortness of breath and palpitations.  Mental status examination showed her to be alert and fully oriented, calm, and cooperative.  Speech was normal and mood was described as anxious and depressed.  Affect was appropriate and thought process was linear.  There were no hallucinations noted, no suicidal or homicidal thoughts, and insight and judgment were fair.  Concentration and memory were intact.  The diagnoses were depressive disorder and anxiety disorder, and a GAF score of 55 was assigned.  In January 2009, the physician noted that the Veteran responded very well to medication, and that she had been driving on interstates without having panic attacks.  In June 2009, she reported that she was nervous while driving her car, and did not drive unless necessary.  Otherwise, her son drove her around.

The Veteran underwent a VA psychiatric examination in August 2009.  She endorsed symptoms including road rage.  Mental status examination showed the Veteran to be clean and casually dress with pressured speech.  Mood was anxious and affect was appropriate.  The Veteran was easily distracted with a short attention span.  She demonstrated an overabundance of ideas and preoccupation with one or two topics.  There were no delusions and the Veteran understood the outcome of behavior.  Insight was partial.  The Veteran endorsed irregular sleep patterns and denied hallucinations.  There was no inappropriate behavior and no obsessive or ritualistic behavior.  The Veteran reported panic attacks two to three times per week.  She denied suicidal and homicidal ideation.  Impulse control was fair and there were no episodes of violence.  She was able to maintain minimum personal hygiene.  Recent memory and immediate memory were mildly impaired, as the Veteran had difficulty remembering tasks for the day.  Remote memory was normal.  The diagnoses included anxiety disorder and personality disorder.  A GAF score of 55 was assigned.  The examiner opined that the Veteran's primary diagnosis was personality disorder which was not related to service.  The examiner found that there was reduced reliability and productivity due to mental disorder symptoms regarding her personality disorder.  The examiner opined that depression was not etiologically related to military service.

Private medical treatment records dated from 2011 to 2012 reflect diagnoses of and treatment for anxiety, depression, and PTSD.

In an August 2012 lay statement, the Veteran's son reported that he assisted his mother in many of her daily activities.  He explained that he drove the Veteran "practically everywhere she needs to go" and that, on "rare occasions," someone else would drive her.  

In an August 2012 statement, the Veteran reported that she struggled to ride in cars, even as a passenger.  She stated that she gave up driving completely in 2009, and that she struggled to drive prior to that.  She described panic attacks when she was driving that would result in her calling friends and family to come to get her and her vehicle.  She explained that she frequently screamed or cried in the car, and that the movements of vehicles merging, braking, or coming at or near her vehicle frightened her.

VA treatment records from 2012 show continued treatment for anxiety, depression, and PTSD.  GAF scores of 48 and 50 were assigned.  A June 2012 record reflects diagnoses of anxiety, PTSD, and depression.  In a September 2012 VA treatment record, the Veteran reported that she stopped driving three to four years before secondary to panic attacks.  She reported severe levels of anxiety and believed that her panic and anxiety worsened with treatment.  Another September 2012 record notes that the Veteran owned a car, but had her son drive her around.  She explained that she had panic attacks while in the car and refused to drive herself since her in-service auto accident.  In a November 2012 record, the Veteran explained that she experienced panic attacks, and that her episodes initially came on in 2007 while driving, so she stopped driving in 2008.  In December 2012, the Veteran reported that she used a cognitive processing worksheet model while riding in a car, and that it reduced her stress.  In another December 2012 record, she indicated that she was not as fearful riding in a car.

In January 2013, the Veteran underwent a VA psychiatric examination.  The Veteran reported that she was homeless and living out of her car with her son.  She reported that she no longer drove due to anxiety, and that her son assisted her with driving and other activities.  The Veteran reported symptoms including sleep disturbance, nightmares, irritability, depressed mood, reduced appetite, and weight loss.  She noted a history of two suicide attempts in her teens but denied recent suicidal thoughts.  She stated that she experienced panic attacks a few times per week, and did not report obsessive-compulsive or psychotic symptoms.  She described anxiety and panic-like symptoms that occurred while riding in cars or around heavy traffic, and indicated that she no longer drove due to anxiety.  She did not report hypervigilance other than in traffic.  She endorsed mild memory loss, such as forgetting names, directions, or recent events; disturbances in motivation and mood; difficulty establishing and maintaining effective work and social relationships; and anxiety symptoms in cars and around heavy traffic.

Mental status examination showed the Veteran to be appropriately groomed and casually dressed in all black clothing.  Posture and eye contact was appropriate.  Insight was poor and she often gave vague responses, citing poor memory for historical information.  Mood was mildly dysphoric and affect was mildly irritable.  Speech was normal and thought processes were logical and goal-directed.  

The examiner diagnosed specific phobia, situational type, depressive disorder, and opioid dependence in remission.  The examiner stated that the Veteran did not have a mental disorder due to her head injury, but that she experienced anxiety symptoms, diagnosed as specific phobia, related to driving or riding in cars or being near heavy traffic that was related to her in-service motor vehicle accident.  The fears that she reported were specific to situations involving cars and traffic.  The remainder of her mental health symptoms were not found to be related to her military service.  

The examiner explained that it was possible to differentiate what symptoms are attributable to each diagnosis, and that specific phobia symptoms were limited to panic-like symptoms that occurred in and around cars.  All other mental health symptoms were subsumed under depressive disorder.  The examiner stated that the combination of all of the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity.  With regard to the specific phobia alone, the Veteran's disability limited her ability to ride and drive in cars.  The Veteran stated that she could no longer drive and experienced anxiety in and around cars.  Thus, the examiner concluded that the specific phobia limited only transportation and the ability to travel.  The examiner further stated that "[a]ll other psychological limitations (including but not limited to mood disturbance, anxiety, panic attacks, irritability, and erratic sleep) should be attributed to Depressive Disorder NOS."

VA treatment records dated in 2013 reflect diagnoses of and treatment for mood disorder, PTSD, depression, and panic disorder.  In 2013, the Veteran underwent counseling to work on her fear related to driving, particularly with respect to an upcoming cross-country road trip to North Carolina, where she was moving.  In March 2013, a social worker drove a VA car while the Veteran was a passenger in order to assess the magnitude of her fear and to identify triggers.  The Veteran was anxious due to her fear of driving in a car.  She noted that she was moving to North Carolina, and was fearful that she would have an anxiety attack while driving cross-country.  She agreed to meet with the social worker again to discuss her fear triggers.  In April 2013, the Veteran and her son meet with the therapist to help resolve her problems related to driving to North Carolina, where they were moving.  The social worker noted that the Veteran's stressor was a driving accident while in the military.  The Veteran's son agreed to come to a stop slowly, try not to follow trucks, drive in the right lane, make periodic stops, visit one tourist site each day, and use a GPS device.  The Veteran agreed to have a compact disc player with ear phones that she could listen to when her stress increased, take periodic stretches, and bring books to read so that she did not focus on the road.  

In a May 2014 statement, L.B., the Veteran's sister, reported that the Veteran had panic attacks while she was driving, requiring L.B.'s husband to go and pick her up.  While driving in the car, the Veteran always grabbed onto things because she was afraid of something or a vehicle hitting her.  She experienced memory problems, and her son was required to care for her.

In a May 2014 statement, the Veteran's son reported that the Veteran reacted very frightfully while in the car, and that he drove his mother to appointments, as she was not able to drive herself.  He noted that she experienced memory problems and extreme mood shifts as well as bouts of dizziness, breathlessness, and panic attacks.  He noted that she was unable to walk to the car to start errands without occasionally soiling herself.  

The Veteran's current 10 percent evaluation contemplates functional impairment comparable to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9403.  

As noted above, GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter, 8 Vet. App. at 242.  The Veteran's GAF score of 45 reflects serious symptoms or any serious impairment in social, occupational, or school functioning.  The GAF scores of 55 show moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's GAF score of 65 indicates some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  Importantly, the Board observes that none of the assigned GAF scores were based solely on the Veteran's specific phobia, which is service-connected.  Rather, they tend to include the other diagnosed psychiatric disorders shown in the record, which are addressed in the Remand below.  Accordingly, the Board does not find the GAF scores reflected in the claims file to be indicative of the Veteran's functioning as it pertains to her specific phobia only.  See DSM-IV at 46-47. 

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126 (2015); VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

After a detailed review of the claims file, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for service-connected specific phobia.

Since the initial grant of service connection, the Veteran's specific phobia has been manifested by fear, anxiety, and panic attacks while driving or riding in vehicles.  In January 2009, the physician reported that her symptoms of panic attacks while driving were controlled with medication.  Later that year, she reported that she was nervous while driving and did not drive unless necessary.  An August 2012 statement from the Veteran reveals that she gave up driving completely in 2009 due to her anxiety and panic attacks while driving.  She stated that she often screamed or cried in the car due to her anxiety.  A January 2013 VA examiner stated that the Veteran experienced anxiety symptoms, diagnosed as specific phobia, related to driving or riding in cars or being near heavy traffic.  The examiner further explained that the remainder of her mental health symptoms were not related to her military service.  The examiner explained that the Veteran's specific phobia symptoms were limited to panic-like symptoms that occurred in and around cars.  While the examiner reported that the combination of the Veteran's mental diagnoses resulted in occupational and social impairment with reduced reliability and productivity, with regard to specific phobia alone, the Veteran's disability limited her only in her ability to ride and drive in cars.  Thus, the specific phobia limited only transportation and the ability to travel.  In a May 2014 statement, the Veteran's son noted that the Veteran was unable to walk to the car to start errands without occasionally soiling herself.

The Board acknowledges that the evidence demonstrates numerous other psychiatric diagnoses and symptoms; however, as noted above, those disabilities are separately addressed in the Remand section below.  The Veteran's service-connected specific phobia is shown to impact her ability to travel in vehicles only.  In that respect, the evidence demonstrates that she experiences severe anxiety and panic symptoms when in or around cars.  

After a thorough review of the evidence of record, the Board concludes the preponderance of the evidence is against a finding that the Veteran's specific phobia is manifested by symptoms warranting a 30 percent or higher evaluation, as the evidence does not show functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, Diagnostic Code 9403; Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  "[A] veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 116-17.  The evidence does not show that the Veteran's specific phobia results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as her symptoms occur only in or around vehicles.  Although the Veteran demonstrates anxiety and panic attacks associated with her specific phobia, there is no evidence that she has depressed mood, suspiciousness, chronic sleep impairment, or mild memory loss as a result of her specific phobia.  Moreover, the Veteran does not experience anxiety and panic-like symptoms on a continuous basis, as she experiences them only when driving or riding in cars; thus, they are transient symptoms which cause impairment only during periods of significant stress, such as while driving or riding in vehicles.  They contribute to occupational and social impairment only to the extent that they restrict her from driving herself to work or social functions.  Thus, the preponderance of the evidence shows that the Veteran does not experience the symptoms as listed for a 30 percent rating, or other symptoms of a similar severity, frequency, or duration, but that her symptoms are all reasonably contemplated by the criteria set forth for ratings of 10 percent or lower, at all times during the appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Although the evidence of record may demonstrate some of the symptoms contemplated in a 30 percent evaluation, the Veteran's disability picture as shown only by her specific phobia more closely corresponds to the requirements for a 10 percent evaluation.  Thus, as the evidence does not more nearly approximate an evaluation greater than 10 percent, an initial evaluation in excess of 10 percent is not warranted for the Veterans specific phobia.

	b.  Residuals of Right Clavicle Fracture

The Veteran's right clavicle disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5201-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The hyphenated code in this case may be read to show that limitation of motion of the arm is the service-connected disorder, rated as bursitis, which in turn is rated as arthritis, based on limitation of motion.

For the major arm, Diagnostic Code 5201 provides for a 20 percent rating when there is limitation of motion at shoulder level; a 30 percent rating when there is limitation of motion midway between the side and shoulder level; and a maximum 40 percent evaluation when motion is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Private medical records from 2008 to 2011 note the Veteran's complaints of right shoulder pain.  An April 2008 record reflects that the Veteran experienced right shoulder pain after a fall in December 2007.  Physical examination showed good range of motion and muscle strength in the right shoulder, although there was pain in the region of the supraspinous muscle with resistance to passive motion.  She also had a positive Phalen sign in the right hand and complaints of numbness in the area of the second and third finger when she flexed her right wrist.  The diagnosis was likely rotator cuff tear secondary to right shoulder trauma.  In May 2008, the Veteran complained of right shoulder pain since a traumatic injury in December 2007.  Range of motion of the right shoulder was noted to be "fair."  The diagnosis was right shoulder strain.  A June 2008 magnetic resonance imaging scan (MRI) of the right shoulder showed mild acromioclavicular joint osteoarthritis, tendinopathy of the infraspinatus tendon, moderate tendinopathy and/or partial-thickness tearing at the bursal surface of the distal supraspinatus tendon without full thickness tear or retraction, and minimal bursitis.  A July 2008 treatment record notes the Veteran's reports of right shoulder pain, described as intermittent aching and stabbing.  Physical examination showed near full range of motion actively with pain in forward flexion and abduction as well as to some degree with internal rotation.  Motor strength was good, though supraspinatus motor testing exacerbated the symptoms.  She had a positive Neer sign and crossed adduction was only mildly uncomfortable.  She had a negative speed and Yergason maneuver.  The diagnosis was impingement rotator cuff syndrome of the right shoulder.  An August 2008 report notes that the Veteran had rotator cuff tear secondary to trauma in December 2007.  An October 2009 record reflects the Veteran's reports of right shoulder pain for many years.  In January 2010, she underwent nerve conduction studies and electromyography of the upper extremities due to her complaints of numbness and pain in the arms and hands, more on the left.  Objective neurological examination was negative.  Electromyography showed very mild median mononeuropathy at the wrists.  Needle electromyography was deemed unnecessary.  In June 2010, the Veteran reported that she was using a Flector Patch on her right shoulder.  In October 2012, the Veteran reported shoulder pain.  Physical examination of the shoulders showed stiffness but full range of motion.  The Veteran was able to reach posteriorly both superiorly and inferiorly, and she was able to abduct and adduct bilaterally.

In January 2010, the Veteran underwent a VA examination.  The Veteran reported that her brachial plexopathy symptoms were improved.  She noted pain in the right shoulder joint since falling two years before; otherwise, she denied right clavicle problems.  The examiner reported that there was no history of bone neoplasm, osteomyelitis, inflammation, pain, fracture site motion, deformity, fever, general debility, or need for assistive devices for walking.  Also, the condition did not affect motion of a joint and there were no flare-ups of bone or joint disease.  The Veteran reported that she was right hand dominant.  There was bone abnormality reported as right clavicle deformity with no angulation, loss of bone or part of a bone, false joint, malunion, or nonunion.  Other findings included mild bony prominence of the right clavicle.  There was no joint abnormality or active infection.  There was no impact on a weight bearing joint or evidence in the feet of abnormal weight bearing.  There was no functional limitation on standing or walking and no evidence of genu recurvatum.  There were no constitutional signs of bone disease and no malunion of the os clacis or astragalus.  There was no evidence of involucrum, sequestru, or draining sinus.  X-ray of the right clavicle showed possible remote avulsion fracture involving the inferior aspect lateral to the clavicle; no significant finding was suggested.  The diagnosis was right clavicle fracture with residual bony density secondary to trauma.  The examiner found that there were no effects on usual daily activities or on previous occupation.

A peripheral nerves examination was also conducted in January 2010.  The examiner reported that there was no evidence of brachial plexopathy or residual on examination.  No pathology was found.

VA treatment records from 2008 through 2015 also show complaints of right shoulder pain and treatment including cortisone injections.  In December 2008, she noted that her right shoulder had been painful since she fell the prior year.  She stated that she had a steroid injection that year, which was helpful for a while.  She reported that she had an inability to sleep on the right side and difficulty with overhead activities.  Physical examination showed diminished active range of motion with abduction and internal rotation, but full passive range of motion.  Reflexes were 2/4 and muscle strength was 5/5.  Hawkins, Neer and cross-arm adduction tests were positive, and Yerguson, drop arm, and Spurling's tests were negative.  There was pain to palpation at the right subacromial bursa at the bicep tendon.  Neurological examination was normal.  Palmomentals were normal, grasp was negative, and there was no abulia.  Tone was normal with no rigidity, no cogwheeling, and no resting tremor.  There was no spasticity, no pronator drift, and no clonus.  Motor integration was intact, and fine motor movements were intact.  Upper extremity Hoffman's was negative.  Motor planning skills showed no frank apraxia.  Sensation was intact, and cranial nerves were grossly intact.  A right shoulder X-ray was negative.  The diagnoses included right subacromial bursitis and bicipital tendonitis.

A November 2010 VA treatment record reveals the Veteran's complaints of joint pain, including in her shoulders.  Physical examination of the shoulders showed full, painless range of motion.  The diagnosis was myofascial pain.

An October 2012 record reveals that there was stiffness but full range of motion in the bilateral shoulders.  The Veteran was able to reach posteriorly both superiorly and inferiorly, and she was able to abduct and adduct, bilaterally.  The diagnoses included multi-articular joint pain.

In January 2013, the Veteran underwent VA examinations for her shoulder and peripheral nerves.  The shoulder examination reflects that the Veteran reported bursitis of the right shoulder, which is separate from her service-connected shoulder injury.  She was recently given a cortisone shot into her right shoulder, which helped with her bursitis.  She reported that she was right hand dominant, and that she experienced flare-ups impacting the function of her shoulder, including reduced shoulder movement.  Range of motion of the right shoulder showed flexion to 150 degrees with pain beginning at 140 degrees.  There was abduction to 170 degrees with pain at 165 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Thereafter, she demonstrated right shoulder flexion to 150 degrees and abduction to 170 degrees.  The examiner reported that the Veteran did not have additional limitation in range of motion of the shoulder and arm following repetitive-use testing, although she did have functional loss of the shoulder including pain on movement.  Additionally, there was localized tenderness or pain on palpation of the joints, soft tissue, and biceps tendon of the shoulder.  There was no guarding of the shoulder and muscle strength was 5/5 in the shoulder.  There was no evidence of ankylosis of the glenohumeral articulation.  Specific testing for rotator cuff conditions was not conducted.  There was no history of recurrent dislocation (subluxation) of the glenohumeral joint.  The examiner noted that the Veteran had degenerative joint disease of the acromioclavicular joints of both shoulders, tenderness on palpation of the acromioclavicular joint, and a positive cross-body adduction test.  There was no history of surgery and no other pertinent findings.  X-rays of the shoulders showed mild acromioclavicular degenerative changes, more prominent on the right shoulder.  There was no evidence of fracture or dislocation.  The diagnosis was right clavicular fracture with no significant residual deformity or other residuals.  The examiner reported that the Veteran's right shoulder disability did not impact her ability to work.  The examiner explained that the right clavicular fracture is healed, and there were no other residuals identified from this fracture.  The examiner further explained that the Veteran has "non-service connected bilateral shoulder degenerative joint disease which is not related to her service connected right clavicular fracture."

The peripheral nerve examination report reflects the Veteran's reports of numbness of her right shoulder after her in-service car accident, which resolved after the injury.  She denied any such problems since that time.  She indicated that she experienced some tingling in both arms, which the examiner stated was related to another condition.  The Veteran denied numbness and pain in the right upper extremity, although she acknowledged mild paresthesias or dysthesias in the right upper extremity.  Muscle strength was 5/5 in the right upper extremity.  Deep tendon reflexes were absent in the right biceps, triceps, and brachioradialis.  Sensory examination was normal in the right upper extremity.  The examiner stated that the Veteran's right radial nerve was normal, although there was evidence of mild incomplete paralysis in the right median nerve.  The right ulnar nerve and musculocutaneous nerve were normal, as were the right circumflex, long thoracic, upper radicular group, middle radicular group, and lower radicular group nerves.  The examiner indicated that electromyography studies were performed in January 2010, which were abnormal in the right upper extremity showing very mild median mononeuropathy at the wrists.  The examiner explained that the Veteran had mild bilateral carpal tunnel syndrome at the level of the wrists, which was not related to her right brachial plexopathy.  The diagnosis was right brachial plexopathy, resolved.  The examiner indicated that the Veteran's peripheral nerve condition did not impact her ability to work.

A January 2013 VA treatment record notes the Veteran's complaints of bilateral shoulder pain.  She noted a right shoulder cortisone injection three years before, which worked very well.  Physical examination showed no shoulder joint effusion or swelling.  There was tenderness on palpation at the bilateral subacromial aspect, anteriorly.  There was full range of motion of the bilateral shoulder joints with pain.  Motor strength of the upper extremities was 5/5 and symmetrical.  Sensory examination was intact.  The diagnosis was bilateral shoulder arthralgia; tendinosis; and impingement sign.  In January 2013, she was administered a cortisone injection into her right shoulder for pain relief.  Another January 2013 record indicates that the Veteran experienced pain relief following the cortisone injection in her right shoulder.  Physical examination showed no shoulder joint effusion or swelling.  There was full range of motion of the bilateral shoulder joints with pain.  Motor strength was 5/5 in the upper extremities.  Sensory examination was intact.  The diagnoses were bilateral shoulder arthralgia, right shoulder pain relieved with cortisone injection; tendinosis; and impingement sign.  

A February 2013 VA treatment record reveals that physical examination of the right shoulder showed minimal Neer, positive Hawkins, which was noted as mild, negative cross test, and negative O'Brien.  Range of motion of the right shoulder showed flexion to 160 degrees, external rotation to 50 degrees, abduction to 90 degrees, and fixed scapula.  Motor examination of the right shoulder was 4+/5.  The diagnosis was "[b]ilateral shoulder likely rotator cuff tendinosis/impingement syndrome, partial rotator cuff tear."  The physician noted that the right shoulder was doing fairly well, status post injection.  In March 2013, she complained of bilateral shoulder pain.  She indicated that she experienced significant pain relief after her January 2013 cortisone injection, but that she now had only minimal relief.  She denied numbness and tingling.  Physical examination of the right shoulder showed minimal Hawkins, negative cross test, and minimal O'Briens.  Range of motion showed flexion to 160 degrees, external rotation to 50 degrees, and abduction to 90 degrees, with scapula fixed.  Motor examination was 4+/5.  The diagnosis was right shoulder likely rotator cuff tear.

In April 2013, the Veteran was seen for complaints of pain in various areas, including her shoulders.  She described the pain as constant with intermittent exacerbations.  The VA physician noted bilateral shoulder impingement.  Motor strength testing of the right upper extremity was 5/5.  Sensation in the right upper extremity was normal, but reflexes were decreased.  The diagnosis was bilateral shoulder pain.  In October 2013, she requested menthol/salicylate for shoulder pain, which she reported as effective.

A January 2014 VA treatment record notes that the Veteran reported right shoulder pain with elevation.  The pain did not radiate down the arm, and there was no numbness or tingling in the right hand.  Physical examination of the right shoulder showed full range of motion in all plains with pain starting at 90 degrees of forward flexion and abduction.  There was no muscle atrophy.  X-rays were normal.  The diagnosis was right shoulder arthralgia, probably secondary to tendonitis.  An April 2014 VA treatment record notes the Veteran's reports of pain in both shoulders since 2008.  She noted onset of stiffness and pain in 2008, with no significant improvement from cortisone injections.  The physician notes that the Veteran underwent extensive workup, including electromyography (EMG) nerve conduction studies in November 2013, which showed no abnormalities of the nerves.  She was seen by neurosurgery, who stated that the Veteran had mild degenerative changes of the cervical spine without significant nerve compression.  Physical examination showed slight tenderness in the supraspinatus fossa and medial border of the scapula.  There was no tenderness of the acromioclavicular joint or long head of the biceps.  A Neer's test and Hawkins' impingement test were both negative, as was a cross shoulder test.  There was no pain, and 5/5 strength on resisted forward flexion.  Belly press, bear hug, and lift off tests were negative.  There was full range of motion and positive Spurling's test.  March 2014 X-rays of the right shoulder showed mild degenerative changes of the acromioclavicular joint, type 2 acromion, no os acromiale, and no superior migration of the humeral head.  The physician noted that the Veteran had exhausted treatment and tests to delineate the source of her pain, and that her pain did not correlate with impingement.  She had "an essentially normal physical examination" with the exception of some tenderness in the supraspinatus fossa.  

A June 2014 VA treatment record reflects continued complaints of and treatment for right shoulder pain.  She denied radiation down the right arm and there was no numbness in the hand.  Physical examination showed full active and passive range of motion with some pain at the extremes.  The diagnosis was arthralgia of the right shoulder, secondary to rotator cuff tendonitis.  

Applying the rating criteria to the facts of this case, the Board finds that the criteria for an initial rating of 20 percent, but no greater, for service-connected residuals of a right clavicle fracture have been met.

Again, in order to warrant an increase to a 20 percent rating under Diagnostic Code 5201, the Veteran's right shoulder must demonstrate limitation of motion to shoulder level.  In this case, although the VA examination conducted in January 2010 showed no impact on motion of a joint, and the January 2013 examination revealed flexion to 150 degrees with pain at 140 degrees; and abduction to 170 degrees with pain at 165 degrees, the VA treatment records reflect flexion and abduction limited to shoulder level, when consideration of the impact of pain is made.  A February 2013 VA treatment record reported right shoulder flexion to 160 degrees, abduction to 90 degrees, and fixed scapula.  Similarly, a March 2013 VA treatment record reflects flexion to 160 degrees with abduction to 90 degrees, and fixed scapula.  Also, a January 2014 VA treatment record notes full range of motion, but pain starting at 90 degrees of forward flexion and abduction.  With consideration of the impact of pain on the Veteran's right shoulder range of motion, the Board concludes that the evidence demonstrates reduced range of flexion and abduction to shoulder level, warranting an increased rating of 20 percent for the Veteran's residuals of right clavicle fracture.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

However, an initial rating greater than 20 percent is not warranted, as there is no evidence suggesting that right shoulder range of motion was limited to midway between the side and shoulder level at any time during the appeal period.  Id.

The Board has considered the Veteran's complaints, the DeLuca factors, the Veteran's range of motion upon testing, and the diagnostic criteria.  The evidence does not show that the Veteran's residuals of a right clavicle fracture result in weakness, fatigue, lack of endurance, or incoordination.  Although there is some evidence of stiffness and pain, the evidence does not show that these symptoms resulted in additional functional loss so severe as to warrant a rating higher than 20 percent.  Moreover, the Board has considered the impact of pain on the Veteran's right shoulder range of motion, and assigned an increased rating, based, in part, upon that pain.  See DeLuca, 8 Vet. App. 202; Mitchell, 25 Vet. App. 32; Burton, 25 Vet. App. 1.  Accordingly, an initial rating greater than 20 percent is not warranted for the Veteran's residuals of a right clavicle fracture.

As for other potentially applicable diagnostic codes under which a rating in excess of 20 percent could be assigned for disabilities of the arm or shoulder, such a rating would require ankylosis or malunion of the humerus.  38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202 (2015).  Such manifestations were not shown at any of the VA examinations set forth above or any other clinical evidence of record, and the Veteran has not described such impairment.  

In short and based on the analysis above, the rating criteria for compensation in excess of 20 percent for residuals of a right clavicle fracture are not met at any time since the date of the grant of service connection.  38 C.F.R. § 4.71a, DCs 5003, 5201-5219. 

In reaching the above conclusion, the Board has carefully considered the symptomatology and functional limitations voiced by the Veteran as well the actual clinical findings of the VA clinicians and private medical providers.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

      c.  Other Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is usually sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's specific phobia and residuals of a right clavicle fracture are not so unusual or exceptional in nature as to render the ratings for these disorders inadequate.  The criteria by which this disabilities are evaluated specifically contemplate the level of impairment caused by each disability.  Id.  As shown by the evidence of record, the Veteran's specific phobia is manifested by symptoms productive of functional impairment comparable to occupational and social impairment due to mild or transient symptoms.  The Veteran's right clavicle disorder has been manifested by range of motion with flexion to 160 degrees, but pain starting at 90 degrees, and abduction to 90 degrees with pain.  When comparing these disability pictures to the manifestations contemplated in the Rating Schedule, the Board finds that the schedular evaluations regarding the Veteran's specific phobia and right clavicle disorder are not inadequate.  Increased evaluations are provided for certain manifestations of, and/or levels of functional impairment due to these disabilities, but the medical evidence reflects that those findings are not present in this case.  Therefore, the evaluations awarded are adequate and no referral is required.  See VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

IV.  Earlier Effective Date Claims

The Veteran contends that she is entitled to an effective date earlier than April 15, 2009 for the grant of service connection for specific phobia, right ear hearing loss, and residuals of a right clavicle fracture.

In a February 2010 rating decision, service connection for a right clavicle fracture was granted, and a noncompensable evaluation was assigned, effective April 15, 2009.  In a March 2013 rating decision, service connection for specific phobia was granted, and a 10 percent evaluation was assigned, effective April 15, 2009.  The March 2013 rating decision also awarded service connection for right ear hearing loss, and assigned a noncompensable evaluation, effective April 15, 2009.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon, 12 Vet. App. at 35 (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

As noted above, the Veteran separated from active service in October 1981.  The record does not reflect that the VA received any claim (formal or informal) for VA benefits, thereafter, until February 24, 1988.  At that time, the Veteran filed a formal claim seeking entitlement to service connection for "[s]evere anti-social personality disorder."  The Veteran's claim was interpreted as a claim for entitlement to service connection for a nervous disorder, and denied in a July 1988 rating decision based on a finding that the condition was considered a constitutional developmental abnormality and not a ratable disability.  

On April 15, 2009, the Veteran filed a claim seeking service connection for personality disorder, PTSD, depression, loss of hearing, and loss of bone density.  In a February 2010 rating decision, the RO awarded service connection for residuals of a right clavicle fracture, effective April 15, 2009, the date of receipt of the Veteran's claim.  In a March 2013 rating decision, the RO granted service connection for specific phobia and right ear hearing loss, and assigned an effective date of April 15, 2009 for each.  There were no communications prior to April 15, 2009 indicating an intent to file a claim for service connection for specific phobia, residuals of a right clavicle fracture, or right ear hearing loss.  

There is no evidence in the claims file that the Veteran filed a formal or informal claim for benefits for right ear hearing loss or residuals of a right clavicle fracture prior to April 15, 2009.  Absent evidence that the Veteran submitted a formal or informal request for entitlement to service connection for residuals of a right clavicle fracture or right ear hearing loss prior to April 15, 2009, the effective date for the award of service connection for right ear hearing loss and residuals of a right clavicle fracture cannot be earlier than the date of receipt of her claim for such - April 15, 2009.  38 C.F.R. § 3.400.

With regard to the claim for specific phobia, the Board acknowledges that the Veteran filed a claim in February 1988 requesting service connection for anti-social personality disorder; however, the Board does not interpret this claim as one for entitlement to service connection for specific phobia, even when viewed broadly.  There is no evidence that the Veteran demonstrated the symptoms of specific phobia at that time or that she was seeking service connection for the symptoms of specific phobia such that the 1988 filing may be construed as an original claim for service connection.  Specific phobia was diagnosed independent of the Veteran's other psychiatric disorders addressed in the remand below, and service connection was granted solely for the symptoms of anxiety and panic specific to situations involving driving or riding in motor vehicles.  There is no evidence of record suggesting the Veteran's intent to file a claim for service connection for those symptoms prior to April 15, 2009.  

Even if the Board were to interpret the Veteran's February 1988 filing as a claim for entitlement to service connection for specific phobia, the proper effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  In the case of specific phobia, the first evidence of a diagnosis and nexus for this disability is in the January 2013 VA examination.  The January 2013 VA examination is the first evidence of record to separate out the Veteran's symptoms of panic and anxiety while driving or when in cars, to diagnose these symptoms as specific phobia, and to directly link specific phobia to the Veteran's in-service motor vehicle accident.  See DeLisio v. Shinseki, 25 Vet. App. 45 (2011) (indicating that an effective date generally can be no earlier than the "facts found.").  As such, the date entitlement arose for service connection for specific phobia is January 16, 2013, the date of the VA examination.  As January 16, 2013 is later than the date of the claim for service connection for anti-social personality disorder (February 24, 1988) or the date of claim (April 15, 2009), the Veteran is not entitled to an effective date earlier than April 15, 2009 for the grant of service connection for specific phobia.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2015).

In sum, the evidence does not establish any basis for assigning an effective date earlier than April 15, 2009 for the grant of service connection for right ear hearing loss, residuals of a right clavicle fracture, or specific phobia.  The Veteran's appeal of these issues must be denied.  38 C.F.R. § 3.400.

V.  TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Based on a thorough review of the record, the Board finds that the competent medical evidence supports the Veteran's claim for a TDIU.

The Veteran's service-connected disabilities include traumatic brain injury, rated as 40 percent disabling; residuals of a right clavicle fracture, now rated as 20 percent disabling; chronic lumbar strain, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; specific phobia, rated as 10 percent disabling; and right ear hearing loss, rated as noncompensable.  Her combined disability evaluation is 70 percent.  38 C.F.R. § 4.25.  As the Veteran has at least one disability rated as 40 percent and additional disability bringing the combined rating to 70 percent, she meets the schedular rating criteria for entitlement to a TDIU.  38 C.F.R. § 4.16(a).

Further, the evidence demonstrates that the Veteran's service-connected disabilities render her unable to secure or follow a substantially gainful occupation.

Records from the SSA reflect that the Veteran was found to be unable to work based upon her hepatitis C with chronic fatigue and depression.

In a January 2013 VA audiological examination, the examiner noted that the Veteran's tinnitus interfered with her ability to work, as it made her feel extremely distracted.  A January 2013 VA TBI examiner noted that the Veteran's TBI residuals "moderately interfere" with work, but later concluded that her TBI did not interfere with her ability to work.  A January 2013 VA examiner also noted that the Veteran's lumbar spine disability interfered with her ability to work, as she would not be able to perform any strenuous or heavy physical work.  However, the examiner noted that her lumbar spine disorder would not prevent light physical or sedentary work.  Another January 2013 VA examiner indicated that the Veteran's right clavicle disorder did not impact her ability to work.

In a statement received in April 2014, Dr. A.B., a VA physician, described the brain damage resulting from the Veteran's in-service head injury as "extremely severe" and the resulting changes shown on her magnetic resonance imaging scan (MRI) as indicative of a "severe level of trauma."  Dr. A.B. noted that, with the Veteran's type of injury, "one would expect to see memory loss and poor organizational skills from the temporal lobe damage, mood swings and panic attacks and powerful emotional outbursts from the frontal lobe damage as well as depression from the frontal and temporal lobe damage."  He also noted that she has "poor balance and dizziness which is also consistent with head injury."  Dr. A.B. concluded that, as a result of the effects of her head injury, "[s]he is unable to function in any employment situation . . . ."

In a January 2015 claim form, the Veteran reported that she last worked in 2008, and that she left her part-time job as a reiki practitioner due to her service-connected disabilities.  She indicated that her highest level of education was the second year of college.  In an accompanying statement, she explained that her medication made her feel as if she were drunk; that she was unable to shower, shop, cook, or do laundry when her vertigo hit; that her autonomic dysfunction symptoms of bradycardia, tachycardia, and high and low blood pressure swings impeded her from even going shopping.  She explained that when her symptoms hit, all she could do is lay supine for most of the day.  She stated that her memory was significantly impaired and that she relied on her son to remember most things for her.  She noted bowel and bladder incontinency with episodes of loss of control of those functions.  She also indicated that she experiences chronic pain.

In a statement received January 2015, D.M. reported that the Veteran's symptoms are severe, and that she could not be employed because she does not know when she will be well or sick.

In an August 2015 vocational assessment, W.C., M.S., opined that the Veteran's service-connected disabilities of traumatic brain injury, residuals of a clavicle fracture, chronic lumbar strain, tinnitus, and specific phobia, in combination, render the Veteran "permanently and totally occupationally disabled.  That is, there are no jobs in the local or national economies that she is able to perform."  The opinion was provided based upon a review of the claims file as well as an interview of the Veteran with consideration of her education and work history.  W.C. further stated that the Veteran was "precluded from securing and following substantially gainful employment" and that this conclusion was reached considering her education, work history, and the limitations resulting from her service-connected conditions.  He explained that reliability and productivity are the most important factors in performing any level of work activity, and that the Veteran's service-connected conditions, particularly her TBI and phobia "provide limitations that compromise her ability in this regard such that she is permanently and totally occupationally disabled."

Based on the April 2014 and August 2015 opinions indicating that the Veteran is unemployable due to her service-connected disabilities, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), and resolving reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim to reopen the issue of entitlement to service connection for an acquired psychiatric disability, claimed as antisocial personality disorder, is reopened.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to an initial rating greater than 10 percent for specific phobia is denied.

An initial rating of 20 percent, but no greater, for residuals of a right clavicle fracture is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than April 15, 2009 for the award of service connection for right ear hearing loss is denied.

Entitlement to an effective date earlier than April 15, 2009 for the award of service connection for residuals of a right clavicle fracture is denied.

Entitlement to an effective date earlier than April 15, 2009 for the award of service connection for specific phobia is denied.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND


I.  Acquired Psychiatric Disorder

After reviewing the Veteran's claims file, the Board concludes that a remand is necessary for additional development of the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  Although the Veteran has been afforded VA examinations to determine the relationship between her psychiatric disorders and her service-connected TBI, there is no opinion of record addressing whether the Veteran's diagnosed psychiatric disorders, which include PTSD, major depressive disorder, anxiety disorder, and panic disorder, are directly related to the Veteran's active duty service, to include her in-service motor vehicle accident.  In that regard, the Veteran contends that she has PTSD which was caused by the in-service stressor of her motor vehicle accident.  While the medical evidence of record shows diagnoses of PTSD, the evidence is unclear as to what stressor these diagnoses are based on and whether the PTSD diagnoses are in accordance with the DSM-V.  Thus, a VA examination should be provided to determine whether the Veteran has PTSD associated with her in-service motor vehicle accident, or whether any of her other diagnosed psychiatric disabilities are directly related to her active duty service, to include her in-service motor vehicle accident.  

II.  TBI

Review of the record reflects that the Veteran's residuals of TBI may have worsened since her last TBI examination in January 2013.  Specifically, since that time, she has filed claims seeking entitlement to service connection for additional disabilities as secondary to her TBI; however, review of the regulations governing the evaluations of TBIs, these claimed symptoms may be properly considered in evaluating the current severity of her TBI.  Specifically, she contends that she has autonomic dysfunction, peripheral vestibular disorder, neurogenic bladder, and neurogenic bowel dysfunction which are secondary to her TBI.  Although a July 2015 VA examiner found that the Veteran's claimed disorders are not secondary to her service-connected TBI, the TBI regulations specifically contemplate complications with visual spatial orientation and physical dysfunction including neurogenic bladder and neurogenic bowel.  Moreover, the July 2015 VA opinion provides insufficient explanation and rationale to support the opinions rendered.  As these alleged symptoms are properly considered in determining the appropriate evaluation for the Veteran's service-connected TBI and do not appear to have been addressed by the most recent TBI examination in January 2013, the Veteran should be afforded a new VA examination to properly assess the current severity of her service-connected TBI.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).

III.  Right Ear Hearing Loss

Review of the record reveals that the Veteran underwent a VA audiogram in February 2012.  Although the audiologist found that the audiogram showed right ear sensorineural hearing loss, the treatment record does not report the specific results of the audiogram.  In that regard, the audiologist stated that "Audiometric data is in QUASAR."  As the results of the February 2012 audiogram are relevant to determining the proper rating for the Veteran's right ear hearing loss, the RO should obtain the February 2012 audiogram and associate it with the claims file.

IV.  SMC

The Veteran contends that she is entitled to SMC based upon the need for aid and attendance or upon housebound status.  Initially, the Board observes that the Veteran's claim for SMC based upon aid and attendance is based, in large part, upon the symptoms resulting from her TBI.  As the issue of entitlement to a TBI is remanded herein for a new VA examination to determine the current severity of the TBI and whether the claimed residuals discussed above are associated with the TBI, entitlement to SMC based, in part, upon those residuals is inextricably intertwined with that issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Additionally, the Veteran has not been afforded a comprehensive VA examination addressing the issue of entitlement to SMC based upon aid and attendance or housebound status.  Based upon the Veteran's statements and those of her son detailing the help that she requires on a daily basis as well as her fear of driving or riding in vehicles, the Veteran should be afforded a VA examination to assess whether her service-connected disabilities render her helpless or so nearly helpless that she requires the aid and attendance of another person, or whether she is housebound due to a service-connected disability or disabilities.  

V.  Manlicon Issues

The claims for entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for neurogenic bowel dysfunction; entitlement to service connection for autoimmune dysreflexia; entitlement to service connection for peripheral vestibular disorder; entitlement to service connection for neurogenic bladder disorder; and entitlement to a temporary total disability evaluation based upon hospitalization in excess of 21 days are remanded to the RO for the issuance of a statement of the case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In a July 2015 rating decision, the RO denied the above-cited issues.  In August 2015, the Veteran filed a notice of disagreement.  As the RO has not yet issued a statement of the case with regard to these issues, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the February 2012 VA audiogram, and all recent VA treatment records for her TBI, psychiatric conditions, and right ear, and associate them with the claims file.  All attempts to obtain this audiogram and the treatment records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the existence and etiology of all psychiatric disabilities demonstrated proximate to, or during the appeal, other than a specific phobia.  The claims folder must be made available for review and the examiner must indicate that a review was completed.  Any indicated tests and studies must be completed.  Following review of the claims folder and examination of the Veteran, the examiner is asked to respond to the following:

a.  Identify all psychiatric disabilities demonstrated of record since service other than a specific phobia, even if resolved, as well as all psychiatric disabilities demonstrated on current clinical examination. 

b.  For each psychiatric diagnosis identified other than PTSD and a specific phobia, the examiner must opine whether it is at least as likely as not (50 percent probability or more) that the disability manifested in service or is otherwise causally or etiologically related to any event in military service, to include the in-service motor vehicle accident.

c. Regarding PTSD, if a diagnosis of PTSD is made, the examiner should offer an opinion as to whether the in-service motor vehicle accident is sufficient to have caused PTSD, and whether it is at least as likely as not that the in-service motor vehicle accident actually caused the Veteran's PTSD.

A rationale must be provided for the opinions reached.

3.  Schedule the Veteran for a VA TBI examination conducted by an appropriate physician to determine the current severity of her service-connected TBI.  The entire record, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  All indicated tests and studies (to include any neurophsychological testing, if warranted) must be accomplished.  

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ). 

Based on the examination results, the examiner is asked to identify, and provide an assessment of the current nature and severity of, all service-connected TBI residuals, consistent with the new schedular criteria for evaluating residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The examiner is asked to specifically address the degree to which the service-connected TBI disability is manifested by facets of cognitive impairment including to memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.  Additionally, the examiner should discuss the Veteran's contentions that her TBI residuals include neurogenic bowel dysfunction, autonomic dysreflexia, peripheral vestibular disorder, and neurogenic bladder.   

In making his or her assessment, the examiner should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's TBI.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of mild TBI.  If the manifestations cannot clearly be distinguished, then the examiner should clearly so state.

The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached, in a report.

4.  Thereafter, schedule the Veteran for an appropriate VA examination for special monthly compensation based on the need for regular aid and attendance.  All pertinent symptomatology must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner.  The examiner must address the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities render her so helpless as to require the aid and attendance of another person on a regular basis or render her essentially housebound. 

With respect to the above, the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  There need not be a constant need. 

To the extent possible, the examiner must distinguish any impairment and functional impacts and limitations due to nonservice-connected causes from those due to her service-connected disabilities.  A complete rationale must be provided for any opinion reached.

5.  The Veteran must be notified that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

6. After the development requested has been completed, review the medical report to ensure that it is in compliance with the directives of this Remand.  If the report is deficient in any manner, implement corrective procedures. 


7.  Issue a statement of the case and notification of the Veteran's appellate rights for the issues of entitlement to service connection for degenerative disc disease of the cervical spine; entitlement to service connection for neurogenic bowel dysfunction; entitlement to service connection for autoimmune dysreflexia; entitlement to service connection for peripheral vestibular disorder; entitlement to service connection for neurogenic bladder disorder; and entitlement to a temporary total disability evaluation based upon hospitalization in excess of 21 days.  38 C.F.R. § 19.26 (2015). 

The Veteran and her representative are reminded that, to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, then furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


